Dissenting Opinion by
Judge Rogers:
I respectfully dissent. I did not object to our opinion and order in Bittner v. Department of Public Welfare, 50 Pa. Commonwealth Ct. 396, 413 A.2d 20 (1980), but on further reflection on occasion of this appeal I believe that we should not have held in Bittner that a nonrecurring one-time grant must be paid not only to individuals who need them in order to apply for or accept employment but also to those individuals who need the grant in order to maintain training or retain employment. I say this notwithstanding the fact that the Pennsylvania Supreme Court denied a Petition for Allowance of Appeal of Bittner. The Bittner holding was based on our conclusion that the *189DPW regulation, as that agency interprets it, violated the declared purpose of the AFDC program. Since Bittner was decided, the United States District Court in this, the PeMon-Boudman case, has held that the DPW’s interpretation does not violate the Federal Statute.
I am also of the belief that we have given too little deference to DPW’s interpretation of its regulation and indeed have intrusively supplemented it to include a class of individuals neither embraced by the language of the regulation nor, as DPW tells us, intended to be.
President Judge Cettmlish, Je. joins in this dissent.